FINAL ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the Amendment filed January 19, 2021.  Claims 1, 18, and 23-24 have been amended, and claim 20 has been canceled.  Claims 14-17 remain withdrawn, and claims 1-13, 18-19, and 21-24 remain under consideration.    Applicant’s amendments and arguments have been thoroughly reviewed, and have overcome the following objections/rejections set forth in the prior Office action:
The rejections of claims under 35 USC 112(b), in view of applicant’s clarifying amendments (although some claims remain indefinite for the reasons given below);
The rejections of claims under 35 USC 102(a)(1) as being anticipated by Nishimura et al, in view of the filing of a verified translation of the PCT parent application, which establishes an earlier effective filing date of September 9, 2016 for the claimed invention; and
c.	The rejections of claims under 35 USC 101, in view of the amendment of independent claims 1, 23 and 24 such that the claims no longer set forth an abstract idea of “evaluating” content of cells.
Claims 1-2, 4-13 and 24 are now allowed, while claims 3, 18-19, and 21-23 remain rejected for the reasons given below.  Any rejections and/or objections not reiterated in this action have been withdrawn.  This action is FINAL.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on May 12, 2020 is again acknowledged.
Claims 14-17 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on May 12, 2020.
Claim Rejections - 35 USC § 112(b)/second paragraph
THE FOLLOWING ARE NEW GROUNDS OF REJECTION NECESSITATED BY APPLICANT'S AMENDMENTS:
Claims 18-19 and 21-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 18-19 and 21-22 are indefinite over the recitation of the language “wherein detecting the nucleotide sequences comprises: selectively detecting an amount of DNA comprising the nucleotide sequence, wherein the at least one CpG site is methylated” in independent claim 18.  This language is indefinite for several reasons, specifically: 
a)  the reference to “the nucleotide sequences” lacks antecedent basis, as the claim previously recites a single “nucleotide sequence”; 
b)  the recitation of “DNA comprising the nucleotide sequence” is confusing, given the immediate prior recitation of “nucleotide sequences” (making it unclear what sequence is “the nucleotide sequence” being referenced); and
site”]).  
Clarification is required to ensure that it is clear what properties are required of each nucleotide sequence, and each CpG and/or CpG site of the claims (as there are presently multiple reasonable interpretations of the claim language that involve different boundaries).
Claim 23 is indefinite over the recitation of the limitation “wherein determining conditions for culturing the SVF includes determining culture time and number of subcultures, which allow SVF to be obtained”.  It is not clear whether this language is simply setting forth what is meant by the recitation “determining conditions for culturing the SVF”, or alternatively whether this language actually requires physical steps of “determining culture time and number of subcultures, which allow SVF to be obtained”.  As the present wording of the claim is ambiguous, and as there are different reasonable interpretations of the claim language that have different boundaries, further clarification is required.  
Claim Rejections - 35 USC § 112(d)/fourth paragraph
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

THE FOLLOWING ARE NEW GROUNDS OF REJECTION NECESSITATED BY APPLICANT'S AMENDMENTS:
Claim 3 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 1 as amended requires “selectively detecting an amount of DNA comprising the nucleotide sequence, wherein the at least one CpG site is methylated”; however, claim 3 as written clearly encompasses as an alternative embodiments wherein “the at least one CpG site is not methylated”, such that the claim is not further limiting of claim 1 (from which it depends).  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Allowable Subject Matter
Claims 1-2, 4-13, and 24 are allowed.  In view of the provision of a translation of the parent PCT application (as noted above), the reference that now constitutes the closest prior art is Boquest et al (Stem Cells 25:852-861 [2007]; cited in IDS).  While Boquest et al do disclose detecting methylation of a group of 18 CpG sites including that of the claims in ASCs, Boquest et al do not teach or suggest that mesenchymal stem cells may be successfully detected by counting/quantifying cells via detection of the 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANA B JOHANNSEN whose telephone number is (571)272-0744.  The examiner can normally be reached on Monday-Friday, 8:30 am-2:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DIANA B JOHANNSEN/Primary Examiner, Art Unit 1634